         Case 1:20-cv-04527-AJN-SN Document 54 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                    3/5/2021


SHARIF KING,

                                            Plaintiff,
                                                                        20-CV-4527 (AJN)(SN)
                          -against-
                                                                                ORDER

CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

        Defendants’ request to reschedule the discovery conference currently scheduled for

March 11, 2021, at 1:00 p.m. is GRANTED. The conference will now be held on March 15,

2021, at 2:00 p.m. At that time, the parties shall call the Court’s dedicated teleconference line at

(877) 402-9757, and enter Access Code 7938632, followed by the pound (#) key.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Great

Meadow Correctional Facility produce Sharif King, DIN No. 18-A-4833, on Monday, March 15,

2021, no later than 1:55 p.m., to a suitable location within the Great Meadow Correctional

Facility that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and defense counsel. If this time and date presents an inconvenience,

the Warden or the Warden’s designee should promptly inform Chambers by emailing Courtroom

Deputy Rachel Slusher at Rachel_Slusher@nysd.uscourts.gov.
        Case 1:20-cv-04527-AJN-SN Document 54 Filed 03/05/21 Page 2 of 2




       Defense counsel is directed to send this Order to the Warden immediately and to ensure

by phone or email that the Warden has notice of the rescheduling. The Clerk of Court is

respectfully directed to mail a copy of this Order to Plaintiff.

       The Clerk of Court is respectfully directed to GRANT the motion at ECF No. 53.

SO ORDERED.




DATED:         March 5, 2021
               New York, New York




                                                  2
